434 F.2d 1312
Homezell CHAMBERS, Joan Kille Connock, Doris Anderson Grant,Etta Louise Rexrode, John D. Jelinek, HelenMargaret Swedzinski, Appellants,v.UNITED STATES of America, Appellee.
No. 14392.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 11, 1970.Decided Jan. 5, 1971.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.  U.S. Atty., on the brief), for appellee.
Isaac N. Groner, Washington, D.C.  (Alan Y. Cole and William Kanter, Washington, D.C., and Cole & Groner, Earl C. Berger, and Lorber, Vogel & Berger, Paris, France on the brief), for appellants.
David J. Anderson, Atty. Department of Justice (William D. Ruckelshaus, Asst. Atty. Gen., and Morton Hollander and Harland F. Leathers, Attys., Department of Justice, and Brian P. Gettings, U.S. Atty., on the brief), fr appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and MARTIN, District Judge.
PER CURIAM:


1
Affirmed on the opinion of the District Court.  Chambers v. United States, E.D. Va., 306 F.Supp. 317.


2
Affirmed.